                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                                                  )
                                                  )       Magistrate Judge Lisa Pupo Lenihan
                                                  )
                                                  )
                                                  )

            STANDING PRACTICE ORDER FOR PRO SE CIVIL RIGHTS CASES

       This Order is intended to apply to all pro se cases filed alleging violations of a plaintiff’s

civil rights while incarcerated. The intention is to inform the parties, and in particular the pro se

plaintiff, of the litigation procedures and responsibilities that commonly arise during the course

of a lawsuit.

       1. The plaintiff must provide a copy of the entire complaint, including any exhibits

           and/or attachments for EVERY defendant named in the case. S/he must also provide a

           completed Marshal 285 form, a Notice of Lawsuit and Request for Waiver of

           Summons form, and a Waiver form for EVERY defendant. After the court has

           received all required service documents the complaint will be served by the U.S.

           Marshal on each defendant.

       2. The court cannot investigate the identity and whereabouts of a defendant. The

           plaintiff must investigate and ascertain the names and addresses of any John or Jane

           Doe defendants.

       3. After the complaint has been served the plaintiff does NOT have to serve a copy of

           every document he files in the case on each defendant. The plaintiff is only required

           to send an original to the Clerk of Court for filing and all defendants will be

           considered served electronically by the court. If, however, the plaintiff wishes to

           have proof that a document was received/filed then s/he must send an extra copy of
   the document and a self-addressed POSTAGE PAID envelope. The extra copy will

   be date stamped by the Clerk’s Office and returned in the self-addressed postage paid

   envelope.

4. If the plaintiff needs to change any of the information in his/her initial complaint then

   s/he may do so by filing an amended complaint. Federal Rule of Civil Procedure 15

   allows a plaintiff to file one amended complaint without leave of court prior to any

   defendant filing a responsive pleading or within twenty-one days after service of a

   motion under Fed. R. Civ. P. 12(b), (e), or (f). If the plaintiff wishes to file an

   amended complaint after twenty-one days of any defendant filing a responsive

   pleading, the plaintiff must file a motion requesting leave to file an amended

   complaint attaching the proposed amended complaint. An amended complaint must

   be complete in itself. It cannot reference any prior complaint. Any allegations or

   defendants that are not included in the amended complaint will be considered

   dismissed.

5. If a Fed. R. Civ. P. 12(b), (e), or (f) motion is filed then no discovery will take place

   until after the motion has been ruled on by the court. If the case survives these

   motions then the defendants will file an answer to the complaint in accordance with

   Fed. R. Civ. P. 12(a)(4).

6. After an answer has been filed, the court will enter a case management order

   specifying deadlines for discovery and the filing of summary judgment motions under

   Fed. R. Civ. P. 56. The defendants will be directed to provide limited discovery to

   the plaintiff. The plaintiff will then be allowed to ask for additional discovery by first

   filing his request with the court. The plaintiff cannot send any request for discovery

   directly to the defendants.
7. There is no right to counsel in a civil case. If, however, the plaintiff’s case survives

   summary judgment then counsel may be appointed at the discretion of the court.

8. Unless the plaintiff is licensed to practice law, s/he cannot file on behalf of, or

   represent any other persons.

9. The plaintiff is not permitted to send letters to the judge or otherwise correspond with

   the judge. Any issue any party wants to present must be filed with the Clerk in the

   form of a Motion. All Motions must contain a caption, with the court’s name, a title

   with the requested relief, and the civil case number (if one has been assigned).

10. The plaintiff is not entitled to free copies even if s/he is proceeding in forma pauperis.

   If the plaintiff wishes to have copies made of any document that has been filed in

   his/her case then he must include with such request the appropriate amount of funds.

   The Clerk of Court will provide copies of documents at the rate of ten cents ($0.10)

   per page for electronic documents and fifty cents ($0.50) per page for paper

   documents.

11. Plaintiff MUST immediately notify the court of any change in his address. If the court

   is unable to communicate with the plaintiff s/he will be deemed to have abandoned

   the lawsuit and it could be dismissed for failure to prosecute.

12. All prisoner civil rights cases are assigned by the Clerk of Court only to a magistrate

   judge. You will be asked to execute and file with the Clerk’s Office a selection form

   either consenting to the jurisdiction of the magistrate judge or electing to have the

   case randomly assigned to a district judge. If any party elects to have the case

   assigned to a district judge, the magistrate judge continues to manage the case by

   deciding non-dispositive motions and submitting reports and recommendations on

   dispositive motions, unless otherwise directed by the district judge. Choosing either
            option does not affect your right to a jury in cases where you have a right to trial by

            jury. The United States District Court for the Western District of Pennsylvania

            strongly encourages your voluntary participation and cooperation in the expanded use

            of the magistrate judges as judicial officers with full authority to manage and

            ultimately dispose of civil actions.

        Accordingly, IT IS HEREBY ORDERED THAT the Clerk of Court shall serve a copy of

this Order on the plaintiff.

                                                              FOR THE COURT:

                                                              /s/ Lisa Pupo Lenihan
                                                              Lisa Pupo Lenihan
                                                              United States Magistrate Judge
